Citation Nr: 1536047	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disability exhibited by headaches.  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery disease (CAD). 

4.  Entitlement to an effective date earlier than May 17, 2011, for the grant of service connection for glaucoma/ocular hypertension with dry eye syndrome. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1976 and from April 1976 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, August 2014, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the January 2012 rating decision, the RO denied an application to reopen the claim of entitlement to service connection for a disability exhibited by headaches, including migraines, and denied the claim of entitlement to service connection for hypertension.  In the August 2012 rating decision, the RO denied the claims of entitlement to service connection for CAD and entitlement to a TDIU.  In the December 2014 rating decision, the decision review officer (DRO) granted service connection for glaucoma/ocular hypertension with dry eye syndrome and assigned a 10 percent disability rating, effective May 17, 2011.  A May 2015 rating action denied service connection for sleep apnea.  

In May 2015, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  During the May 2015 Board hearing, the Veteran submitted additional evidence directly to the Board.  Also, he testified that prior to the issuance of the December 2014 statement of the case (SOC) he submitted additional evidence, J.D. McBrayer, M.D., F.A.C.C.,'s July 2014 statement, which was not considered by the Agency of Original Jurisdiction (AOJ) in the December 2014 SOC.  At that time, he waived initial consideration by the AOJ.  A transcript of the hearing has been associated with the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issues of entitlement to service connection for a disability exhibited by headaches, including migraines, hypertension, CAD, sleep apnea, and entitlement to a TDIU and an effective date earlier than May 17, 2011, for the grant of service connection for glaucoma/ocular hypertension with dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a disability exhibited my headaches.  The Veteran did not appeal that decision and new and material evidence was not received within one year of its issuance.

2.  Evidence received with the current claim relates to unestablished facts that raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the claim of entitlement to service connection for a disability exhibited my headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material has been received to reopen the claim for service connection for a disability exhibited my headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a disability exhibited my headaches, including migraines, given the favorable action taken herein no discussion of the VCAA requirements is required.  

II.  New and Material Evidence

In the July 1994 decision, the RO denied service connection for a disability exhibited by headaches on the basis that the evidence did not show a current disability.  Notice of the denial was sent to the Veteran in August 1994.  The Veteran did not appeal that denial and it consequently became final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the July 1994 rating decision consisted of the Veteran's service treatment records (STRs) and a July 1994 VA examination report. 

Relevant evidence received with the reopened claim includes VA treatment records, a February 2012 statement by K. Vincent, C.R.N.P., a November 2014 VA examination report, the Veteran's statements, the May 2015 Board hearing transcript, and a January 2015 statement by S.T. Hussain, M.D..  Specifically, a June 2013 VA treatment record demonstrates current diagnoses of headaches and migraines.  K. Vincent, C.R.N.P.,'s February 2012 statement reflects that the Veteran was to be seen by an ophthalmologist to determine if ocular hypertension was contributing to the headaches.  S.T. Hussain, M.D.,'s January 2015 statement suggests a nexus between the Veteran's headaches and his military service.

This evidence is considered "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts, namely a current diagnosis and a nexus between the Veteran's headaches and his military service, and, alternatively his service-connected disability.  For these reasons, the Board finds that the additional evidence received since the July 1994 decision is new and material to reopen the claim for service connection for a disability exhibited by headaches, including migraines.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a disability exhibited by headaches, including migraines, is reopened.  To this extent, the appeal is allowed.


REMAND

Regarding the reopened claim of entitlement to service connection for a disability exhibited by headaches, including migraine, the Veteran asserts that his headaches are due to his military service and, alternately, his service-connected glaucoma/ocular hypertension with dry eye syndrome.  See Board hearing transcript dated May 2015. 

STRs document several headaches complaints.  See, e.g., STRs dated December 1976, May 1980, and November 1987.  Specifically, in a February 1978 STR, a physician noted that the headaches are due to a muscle contraction or sinuses.  The October 1993 separation examination report documents the Veteran's reported frequent, severe headaches, which he attributed to his sinuses and weather conditions. A physician's assistant noted that the Veteran's occasional headaches are controlled with over the counter medications.  See separation examination report dated October 1993. 

Post service evidence document headaches occurring as early as 1996.  See family and medical leave act (FMLA) documents dated June 2006.  

VA optometry treatment reports indicated that the Veteran's headaches could be related to the service-connected glaucoma/ocular hypertension with dry eye syndrome.  See, e.g., VA optometry treatment reports dated October 2013 and November 2013.  

During a November 2014 VA examination, the Veteran was diagnosed with migraines and the VA examiner opined that the Veteran's headaches are less likely than not incurred or caused by his military service.  The VA examiner's rationale acknowledged the Veteran's complaints of headaches during service; however, he commented that such headaches were "self-limiting, and not a chronic persistent condition."  Further, the examiner stated that the headaches were treated and resolved upon separation from service and did not occur until years after service.  

In a January 2015 statement, S.T. Hussain, M.D., noted the Veteran's complaints of headaches since service and treatment for migraines since at least 2006; it was concluded that he had headaches since service and it was noted that headaches are related to the service-connected glaucoma.

Critically, while the November 2014 VA examiner reasoned that the Veteran's headaches resolved upon separation from service and did not occur years later, the Veteran reported complaints of headaches several times in service, including on his separation examination report.  Additionally, two years after service, a FMLA document shows complaints of headaches.  Moreover, the VA examiner failed to address whether headaches were caused or aggravated by the service-connected glaucoma/ocular hypertension with dry eye syndrome.  Accordingly, an addendum opinion is necessary to assess the etiology of a disability exhibited by headaches, including migraines.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.).

The Veteran contends that hypertension and CAD are due to his military service and, alternately, his service-connected glaucoma/ocular hypertension with dry eye syndrome.  See Board hearing transcript dated May 2015. 

STRs document complaints of chest pains and no elevated blood pressure readings (as defined in 38 C.F.R. § 4.104, DC 7101, Note (1)).  See, e.g., STR dated May 1980 and separation examination report dated October 1993.  

Post service, a July 1994 VA examiner found normal blood pressure readings; however, he noted that the Veteran had borderline diastolic hypertension.  Private treatment records show that hypertension and CAD were initially diagnosed in September 2003.  See, e.g., private hospital discharge summary dated September 2003.  

As to a medical nexus, VA optometry treatment records note that the Veteran's hypertension and CAD could be related to the service connected glaucoma/ocular hypertension with dry eye syndrome.  In a July 2014 statement, J.D. McBrayer, M.D., F.A.C.C., opined that the Veteran's CAD is related to his military service, due to the Veteran's multiple complaints of chest pain during service.  During a November 2014 VA examination, the VA examiner opined that the Veteran's hypertension and CAD are less likely than not incurred or caused by his military service.  The VA examiner's rationale acknowledged J.D. McBrayer, M.D., F.A.C.C.,'s July 2014 statement, however, the examiner explained that the Veteran's in-service chest pains were not related to a cardiac condition and such chest pains resolved upon his separation from service.  Further, the examiner stated the Veteran was not diagnosed with hypertension or CAD until many years after service, in 2003.  

With regard to service connection for hypertension on a direct basis, the November 2014 VA examiner's opinion did not discuss the July 1994 VA examination report, in which indicated that the Veteran had borderline hypertension.  As to service connection for CAD on a direct basis, there are conflicting medical opinions as to whether CAD is related to military service.  

As to service connection on a secondary basis for CAD and hypertension, the November 2014 VA examiner failed to address whether hypertension and/or CAD caused or aggravated the Veteran's service-connected glaucoma/ocular hypertension with dry eye syndrome.  See Charles, 16 Vet. App. at 370; see also 38 C.F.R. § 3.159(c)(4).  Accordingly, an addendum opinion is necessary to address the etiology of the Veteran's CAD and hypertension.  Given the complicated medical questions in this matter, an appropriate VA physician should provide the requisite medical opinion on remand. 

With regard to the claims of entitlement to an effective date earlier than May 17, 2011, for the grant of service connection for glaucoma/ocular hypertension with dry eye syndrome and service connection for sleep apnea, in the December 2014 rating decision, the DRO granted service connection for glaucoma/ocular hypertension with dry eye syndrome and assigned a 10 percent disability rating, effective May 17, 2011.  In December 2014, the Veteran submitted a statement, which the Board construes as a timely notice of disagreement regarding the RO's decision to assign an effective date of May 17, 2011, for the award of glaucoma/ ocular hypertension with dry eye syndrome.  A May 2015 rating action denied service connection for sleep apnea and the Veteran filed a notice of disagreement in July 2015.  A statement of the case (SOC) has not yet been issued for either issue and upon remand such should be accomplished.  See Manlincon v. West, 12 Vet. App. 119 (1998) (holding that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.).  

The claim of entitlement to a TDIU is inextricably intertwined with the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the TDIU claim is therefore deferred.

During the May 2015 Board hearing, the Veteran testified that during the course of his civilian employment as a federal Postal Service employee, he pursued a Workers' Compensation claim; however, such records have not been associated with the claims file.  Accordingly, upon remand, the Veteran's Workers' Compensation records should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, including from J.D. McBrayer, M.D., F.A.C.C.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2014.  All such available documents should be associated with the claims file.

3.  Following any necessary information and authorization from the Veteran, request workers compensation records regarding his post service employment as a Postal Service employee (concerning his headaches and hypertension) from 1995 to 2013.  See Board hearing transcript, pg 24, dated May 2015.  All records obtained or any responses received must be associated with the claims file. 

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of a disability exhibited by headaches, including migraines. 
The examiner should provide an opinion as to

(i.)  Whether it is at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  

In answering the following question, the examiner should consider (i.) S.T. Hussain, M.D.,'s statement dated January 2015 statement and (ii) the Veteran's separation examination report dated October 1993. 

(ii.)  If not, indicate whether it at least as likely as not (50 percent probability or greater) that a disability exhibited by headaches, including migraines, was caused or aggravated by his service-connected glaucoma/ocular hypertension with dry eye syndrome.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In answering the following question, the examiner should consider (i.) K. Vincent, C.R.N.P.,'s statement dated February 2012 and (ii.) VA optometry treatment reports dated October 2013 and November 2013. 

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Refer the claims file to a VA cardiologist to obtain an opinion to determine the nature and etiology of hypertension and CAD.

The examiner should provide an opinion as to

(i.)  Whether it is at least as likely as not (50 percent probability or greater) had their clinical onset during his military service or is otherwise related to service.  

In answering the following question, the examiner should consider (i) the July 1994 VA examination report and (ii.) J.D. McBrayer, M.D., F.A.C.C.,'s medical opinion dated July 2014.

(ii.)  If not, indicate whether it at least as likely as not (50 percent probability or greater) that hypertension and or CAD was caused or aggravated by his service-connected glaucoma/ocular hypertension with dry eye syndrome.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In answering the following questions, the examiner should consider VA optometry treatment reports dated October 2013 and November 2013.

6.  Issue an SOC addressing entitlement to an effective date earlier than May 17 2010, for the grant of service connection for glaucoma/ ocular hypertension with dry eye syndrome and service connection for sleep apnea.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If the Veteran perfects an appeal of this issue, then should this question be returned to the Board.

7.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


